I respectfully dissent from the majority's decision to award plaintiff death benefits in this case. The Industrial Commission is an administrative agency created by the legislature and lacks authority to determine the constitutionality of G.S. § 97-61.6.See State ex. rel. Utilities Comm'n v. Carolina UtilityCustomers Ass'n, Inc., 336 N.C. 657, 673-74, 446 S.E.2d 332, 342
(1994). As the Full Commission must apply G.S. § 97-61.6 to the facts of this case, we must determine that plaintiff is not entitled to death benefits.
                                  S/ _______________________ RENÉE C. RIGGSBEE COMMISSIONER